UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12247 SOUTHSIDE BANCSHARES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1848732 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1201 S. Beckham, Tyler, Texas (Address of principal executive offices) (Zip Code) 903-531-7111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of the issuer's common stock, par value $1.25, outstanding as of July 27, 2012 was 17,358,651 shares. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 1 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 34 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 53 ITEM 4.CONTROLS AND PROCEDURES 54 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 55 ITEM 1A.RISK FACTORS 55 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 55 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 55 ITEM 4.MINE SAFETY DISCLOSURES 55 ITEM 5.OTHER INFORMATION 55 ITEM 6.EXHIBITS 56 SIGNATURES 57 EXHIBIT INDEX 58 EXHIBIT 31.1 – CERTIFICATION PURSUANT TO SECTION 302 EXHIBIT 31.2 – CERTIFICATION PURSUANT TO SECTION 302 EXHIBIT 32 – CERTIFICATION PURSUANT TO SECTION 906 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share amounts) June 30, December 31, ASSETS Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Investment securities: Available for sale, at estimated fair value Held to maturity, at amortized cost Mortgage-backed and related securities: Available for sale, at estimated fair value Securities carried at fair value through income – Held to maturity, at amortized cost FHLB stock, at cost Other investments, at cost Loans held for sale Loans: Loans Less:allowance for loan losses (20,194 ) (18,540 ) Net Loans Premises and equipment, net Goodwill Other intangible assets, net Interest receivable Deferred tax asset – Unsettled trades to sell securities – Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits: Noninterest bearing $ $ Interest bearing Total deposits Short-term obligations: Federal funds purchased and repurchase agreements FHLB advances Other obligations Total short-term obligations Long-term obligations: FHLBadvances Long-term debt Total long-term obligations Deferred tax liability – Unsettled trades to purchase securities Other liabilities TOTAL LIABILITIES Off-Balance-Sheet Arrangements, Commitments and Contingencies (Note 10) Shareholders' equity: Common stock - $1.25 par, 40,000,000 shares authorized, 19,382,489 shares issued in 2012 and 18,517,101 shares issued in 2011 Paid-in capital Retained earnings Treasury stock (2,023,838 shares at cost) (28,377 ) (28,377 ) Accumulated other comprehensive income TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Six Months (in thousands, except per share data) Ended June 30, Ended June 30, Interest income Loans $ Investment securities – taxable 20 20 51 38 Investment securities – tax-exempt Mortgage-backed and related securities FHLB stock and other investments 54 52 Other interest earning assets 9 3 15 13 Total interest income Interest expense Deposits Short-term obligations Long-term obligations Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Deposit services Gain on sale of securities available for sale (Loss) gain on sale of securities carried at fair value through income ) 84 ) Total other-than-temporary impairment losses ) – ) – Portion of loss recognized in other comprehensive income (before taxes) ) – ) – Net impairment losses recognized in earnings ) – ) – Fair value gains – securities – – FHLB advance option impairment charges ) – ) – Gain on sale of loans Trust income Bank owned life insurance income Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Advertising, travel & entertainment ATM and debit card expense Director fees Supplies Professional fees Postage Telephone and communications FDIC Insurance Other Total noninterest expense Income before income tax expense Provision for income tax expense Net income Less: Net income attributable to the noncontrolling interest – ) – ) Net income attributable to Southside Bancshares, Inc. $ Earnings per common share – basic $ Earnings per common share – diluted $ Dividends paid per common share $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Six Months (UNAUDITED) Ended June 30, Ended June 30, (in thousands) Net income $ Other comprehensive (loss) income: Unrealized holding (losses) gains on available for sale securities during the period (4,023 ) Noncredit portion of other-than-temporary impairment losses on the AFS securities 19 – – Reclassification adjustment for gain on sale of available for sale securities included in net income (3,297 ) (3,920 ) (9,269 ) (5,471 ) Reclassification of other-than-temporary impairment charges on available for sale securities included in net income 40 – – Amortization of net actuarial loss, included in net periodic benefit cost Amortization of prior service credit included in net periodic benefit cost (12 ) (10 ) (22 ) (21 ) Other comprehensive (loss) income (1,875 ) (11,962 ) Income tax benefit (expense) related to other items of comprehensive income (5,797 ) (7,532 ) Other comprehensive income (loss), net of tax (1,219 ) (7,775 ) Comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Accu- (in thousands, except share amounts) mulated- Common Stock Paid In Capital Retained Earnings Treasury Stock Other Compre- hensive Income (Loss) Noncon- trolling Interest Total Equity Balance at December 31, 2010 $ ) $ ) $ $ Net Income Other comprehensive income Issuance of common stock (28,869 shares) 36 Stock compensation expense 26 26 Tax benefits related to stock compensation 2 2 Capital distribution to noncontrolling interest shareholders (475 ) (475 ) Dividends paid on common stock ($0.34 per share) (5,453 ) (5,453 ) Stock dividend declared (15,995 ) – Balance at June 30, 2011 $ ) $ $ $ Balance at December 31, 2011 $ ) $ $
